Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolyn Powell on July 28, 2022.
The application has been amended as follows: 
The Claims:
In claim 1, line 3, delete the text beginning with “a) a mixed builder system…” and ending with and including “…soluble builder” in line 17, and insert – 
from about 20% to about 40% by weight of the composition of methylglycinediacetic acid;
from about 2% to about 6% by weight of the composition of 1-hydroxyethane 1,1-diphosphonic acid;
from about 2% to about 6% by weight of a dispersant polymer comprising sulfonate monomers;
from about 2% to about 6% by weight of the composition of a crystalline silicate having the formula Na2Si2O5, wherein the total amount of the methylglycinediacetic acid, hydroxyethane 1,1-diphosphonic acid, and dispersant polymer; --.
In claim 1, line 19, delete “(b)” and insert – (e) --.
In claim 1, line 19, delete “bleach, a bleach catalyst and a bleach activator” and insert – from about 8% to about 30% by weight of the composition of sodium percarbonate; from about 0.001% to about 1% by weight of the composition of a bleach catalyst, and from about 0.5% to about 5% by weight of the composition of tetraacetylethylene diamine --.  
In claim 1, line 21, delete “(c)” and insert – (f) --.
In claim 1, line 21, delete “mixed builder system”.
In claim 1, line 23, delete “(d)” and insert – (g) --.
In claim 1, line 25, delete the text beginning with “;…” and ending with and including “…of TAED” in line 36.  
In claim 4, line 1, delete “the complexing agent comprises MGDA and the bleaching system comprises percarbonate, manganese catalyst and TAED” and insert – the bleach catalyst comprises a manganese catalyst --.
In claim 15, line 6, delete “or with the pouch according to claim 12”.
In claim 17, line 2, before “sodium” delete “a” and insert – the --.
In claim 17, line 2, delete “an enzyme selected from the group consisting of amylase, protease, and mixtures thereof” and insert – the enzyme --.
Cancel claims 3, 5-8, and 18.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 9, 11-14, 16, and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/9/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the case in condition for allowance.  Of the references of record, the most pertinent is Tarbit et al (US 2018/0030386).  Tarbit et al teach a phosphate-free automatic dishwashing composition containing a protease.  See Abstract.  The automatic dishwashing composition is preferably in the form of a water-soluble pouch, which is preferably a multi-compartment pack.  The composition is preferably enveloped by a water-soluble film such as polyvinyl alcohol and the detergent composition may be in the form of a loose powder, gel, etc., having a weight from about 8 to about 25 grams.  See para. 81.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, pages 22-24 of the instant specification provided comparative data showing that the claimed invention provides unexpected and superior tea stain removal in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since the instant specification provides comparative data showing the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims, the instant claims are deemed allowable.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/July 29, 2022